DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 29-34 are hereby withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the applicant's reply filed on 13 July 2021.
Information Disclosure Statement
The applicant's Information Disclosure Statements (IDSs) have been considered with the following remarks.  With regard to the 28 March 2019 IDS the foreign reference citation #2 has been corrected.  The non-patent literature citation #1 has not been considered as there is no English language translation.   Finally, the search reports cited on 28 March 2019, 16 March 2021, and 05 August 2021 IDSs have been considered to the extent that the references listed as X, Y, and/or A have been reviewed.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 5,402,665
Hart et al.

Parekh
United States Patent Application Publication 2011/0048100
McEwen et al.
United States Patent Application Publication 2014/0019080
Chan et al.
German Patent DE 102010054607 B3
Hӧmme et al.1

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart et al.
Hart et al. disclose that is known to calibrate an oxygen sensor (reference item 12) used in a home health care environment; i.e., a household appliance.  The calibration process monitors a status parameter (oxygen level).  When the status parameter reaches a threshold then the calibration process is initiated.  The oxygen sensor comprises zirconium oxide which is also known as a lambda probe.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hӧmme et al. in view of Hart et al.
As admitted by the present applicant Hӧmme et al. teach that home appliances including steam cooking appliances (reference item 12) have oxygen/lambda sensors (reference item 48).  The oxygen/lambda sensors can be based on zirconium oxide.  See paragraph 24.  Hӧmme et al. do not mention a process for calibrating the oxygen/lambda sensors by monitoring a status parameter  Hart et al. disclose that is known to calibrate an oxygen sensor (reference item 12) used in a home health care environment; i.e., a household appliance.  The calibration process monitors a status parameter.  When the status parameter reaches a threshold then the calibration process is initiated.  The oxygen sensor comprises zirconium oxide which is also known as a lambda probe.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Hӧmme et al. with the teachings of Hart et al. in order to monitor a status parameter for the predicable benefit of initiating a calibration process so that the sensor's output is considered to be reliable.
With regard to claim 26 one of ordinary skill would know to program a controller to suspend calibration of the oxygen/lambda sensor when the door is closed as this could indicate the initiation of a cooking process.
Claims 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hӧmme et al. and Hart et al. as applied to claim 18 above, and further in view of McEwen et al.
et al. and Hart et al. teach monitoring a status parameter (oxygen level) and initiating a calibration process based on the status parameter reaching a predetermined threshold.  Hӧmme et al. teach that calibration can be automatically performed.  See at least paragraph 41.  Hӧmme et al. and Hart et al. do not mention that the status parameter can include the time since the last calibration.  McEwen et al. teach a device having one or more gas sensors.  McEwen et al. further teach that the time until a calibration of the one or more gas sensors is due is monitored.  When the time is reached or exceeded the user is informed so that a new calibration can be initiated.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Hӧmme et al. and Hart et al. with the teachings of McEwen et al. in order to monitor an additional status parameter, including the time until a calibration of the one or more gas sensors is due, for the predicable benefit of automatically initiating a calibration process so that the sensor's output is considered to be reliable.
	With regard to claim 22 Hӧmme et al. teach:
In order to avoid a second measuring system, which would be necessary for the moisture measurement, the calibration is preferably carried out at low temperatures at which the water vapor content or the water vapor partial pressure can be neglected, e.g. B. daily in the morning hours.
Furthermore, Hӧmme et al. teach that the cooking appliance can be provided with a temperature sensor (reference item 50).  It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to use the temperature sensor .   
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hӧmme et al. and Hart et al. as applied to claim 18 above, and further in view of Chan et al.
Hӧmme et al. and Hart et al. teach monitoring a status parameter (oxygen level) and initiating a calibration process based on the status parameter reaching a predetermined threshold.  Hӧmme et al. teach that calibration can be automatically performed.  See at least paragraph 41.  Hӧmme et al. and Hart et al. do not mention terminating the calibration process if the process exceeds a time threshold.  However, Chan et al. teach terminating a calibration event if the time for performing the calibration exceeds a threshold.  See paragraph 29.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Hӧmme et al. and Hart et al. with the teachings of Chan et al. in order to monitor the time expired for performing a calibration so that the calibration can be terminated and the user informed of a possible fault sensor or cooking appliance. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hӧmme et al. and Hart et al. as applied to claim 18 above, and further in view of Parekh.
Hӧmme et al. and Hart et al. teach monitoring a status parameter (oxygen level) and initiating a calibration process based on the status parameter reaching a predetermined threshold.  Hӧmme et al. teach that calibration can be automatically performed.  See at least paragraph 41.  Hӧmme et al. and Hart et al. do not mention evaluating calibration results for an fault.  Parekh teaches an environmental monitor (reference item 10) for sensing gasses.  The 
If after repeated calibration attempts, accurate sensor readings are not obtained, it is an indication that there is a fault in the unit or very possibly that the sensor itself has degraded to the point where It [sic] must be replaced.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Hӧmme et al. and Hart et al. with the teachings of Parekh in order to evaluate the calibration results for the predicable benefit of informing the user when the sensor is faulty and needs to be replaced.
Allowable Subject Matter
Claims 21, 23, 24, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter.  
With regard to claim 21 it is noted that United States Patent Application Publication 2021/0114109 to Pauzon et al. (having a priority date of 25 September 2018) teach calibration of oxygen sensors:
The L-PBF machines are equipped with different kind of oxygen sensors, i.e. electro-chemical cells, ceramic sensors, etc. The calibration procedure and sensor operating range may vary from one OEM to another. To use an oxygen sensor in the most rigorous way, the latter should be calibrated at several points close to the targeted oxygen range within the used process gas for the process. However, since most of the end users are not yet aware of this issue, the regular use of calibration gas is not common manner. 2 while the operating range is usually 0.1% O2 or below. Therefore, the one-point calibration may lead to inaccurate measurement during the process.
This statement does not pre-date the present applicant's filing date of 02 November 2016.  With regard to claims 23 and 28 the prior art do not appear to teach
measuring during the calibration process a pump flow of the lambda probe; when the pump flow remains for a predetermined time period within a predetermined fluctuation margin, selecting a value of the pump flow from the fluctuation margin as a reference value of the pump flow; and using the reference value of the pump flow as the result.
Claim 24 is allowable based on its dependence on claim 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The attached machine translation of DE 102010054607 is relied upon for the teachings mentioned in this action.